DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/23/2022 canceling claim 3 and amending claims 1, 2, 4 – 6 and 9 – 14. Claims 1, 2 and 4 – 14 are examined.

Drawings
The drawings were received on 02/23/2022.  These drawings are acceptable.

Claim Objections
Claims  8 and 13 are objected to because of the following informalities:  each of Claims 8 and 13 depend on a claim that has been cancelled.  Applicant should specify the claim that each of claims 8 and 13 depend upon. For purposes of examination each of claim 8 and 13 are interpreted as depending on claim 1.  Appropriate correction is required.

Response to Amendment
The amendment was reviewed for new matter.  The amendment is accepted.  It was determined that support for the claim 1 amendment is found in applicant specification pars. 33 and 34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4754600 (Barbier).
Regarding claim 1, Barbier discloses (see figs. 2, 17 and 18 below) a fuel nozzle (see fig. 1; or 20 or 30 in figs. 17 or 18 below respectively) for a gas turbine (abstract) comprising a radial swirler (passages 13; see fig. 2 and either fig. 17 or 18 below; this is consistent with applicant radial swirl passages 111 for example in fig. 4) and an axial swirler (passages 12; see fig. 2 and either fig. 17 or 18 below; this is consistent with hollow axial swirl vanes 121A in applicant fig. 4 for example), wherein the radial swirler (passages 13) is arranged to swirl a first flow (see flow of 13 in fig. 1; and figs. 17 or 18 below) of a first oxidant-fuel mixture (oxidant intake is discussed at col. 4, ll. 45-50; an “inner swirl flow” is created with fuel from injector 23 or 32 regarding figs. 17 and 18 respectively; col. 7, l. 24) that flows through a central conduit (see fig. 17 or 18 below) and the axial swirler (passages 12) is arranged to swirl a second flow (see flow of 12 in fig. 1; and figs. 17 or 18 below) of a second oxidant-fuel mixture (oxidant intake is discussed at col. 4, ll. 45-50; an “external swirl flow” is created with fuel from injector 23 or 32 regarding figs. 17 and 18 respectively; col. 7, ll. 25-26) that flows through an annular conduit (conduit formed by inner and middle circumferential walls in fig. 2), wherein the central conduit and the annular conduit keep the first flow and the second flow separate (see e.g. fig. 2 wherein radial flow 13 flows radially inward and axial flow enters flow passages 12 into page where both flows arrive at central conduit shown in fig. 1 and figs. 17 and 18 below) until both exit at an outlet (see figs. 17 or 18 below).

    PNG
    media_image1.png
    340
    288
    media_image1.png
    Greyscale
[AltContent: textbox (vanes imparting axial swirl to flow in passage 12)][AltContent: textbox (annular conduit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (hollow)][AltContent: arrow][AltContent: textbox (this wall is open in the radial passages 13 of embodiment of fig. 17 in order to create the “inner swirl flow” in the central conduit (see path 13 in fig. 17))][AltContent: textbox (second feeding channels)][AltContent: arrow][AltContent: textbox (swirl vane)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    575
    473
    media_image3.png
    Greyscale
[AltContent: textbox (swirl vanes: e.g. see description of reference character 11 in fig. 1 stating this structure is a swirl vane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (central conduit)][AltContent: textbox (axial direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (annular conduit)][AltContent: arrow][AltContent: textbox (converging 
section)][AltContent: arrow][AltContent: textbox (diverging section)][AltContent: arrow][AltContent: textbox (first component (first portion or air))][AltContent: arrow][AltContent: textbox (second component (second portion of air))][AltContent: arrow][AltContent: textbox (first portion)][AltContent: arrow][AltContent: textbox (second portion)][AltContent: arrow][AltContent: textbox (outlet (dashed line)][AltContent: arrow][AltContent: connector]

    PNG
    media_image5.png
    569
    468
    media_image5.png
    Greyscale
[AltContent: textbox (swirl vanes: e.g. see description of reference character 11 in fig. 1 stating this structure is a swirl vane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (central conduit)][AltContent: arrow][AltContent: textbox (annular conduit)][AltContent: arrow][AltContent: textbox (converging 
section)][AltContent: arrow][AltContent: textbox (diverging section)][AltContent: arrow][AltContent: textbox (pilot injector)][AltContent: arrow][AltContent: textbox (outlet (dashed line))][AltContent: arrow][AltContent: connector]
Regarding claim 2, Barbier discloses a first recirculation zone is associated to the radial swirler (passages 13), wherein a second recirculation zone is associated to the axial swirler (passages 12), and wherein the second recirculation zone is at least partially downstream the first recirculation zone.  Barbier is capable of performing the instant limitation.  For example  each of the radial and axial swirlers can create recirculation zones because the incoming air will swirl that can result in points of stagnation downstream of the respective swirler. The second recirculation zone regarding the axial swirler  can be at least partially downstream from the first recirculation zone because the inner flow from the radial swirler  can lessen the recirculation of the outer flow from the axial swirler and hence the outer flow travels farther downstream (see figs. 17 or 18 above regarding the discussed structure in this paragraph).
Regarding claim 4, Barbier discloses the annular conduit (conduit formed by inner and middle circumferential walls in fig. 2 above) comprises a plurality of swirl vanes (hollow structure at 12 in fig. 2 above) arranged to axially swirl the second flow (see col. 2, ll. 37-46, col. 5, l. 67 to col. 6, l. 6).
Regarding claim 5, Barbier discloses the plurality of swirl vanes (hollow structure at 12 in fig. 2) are hollow and are arranged to feed a first component (air) of the first flow 13 radially to the central conduit (flow 13 flows radially inward between swirl vanes, see fig. 2, and then arrives at central conduit, see figs. 17 or 18 above).
Regarding claim 6, Barbier discloses first feeding channels (passages 13) are formed between the plurality of swirl vanes (hollow structure at 12 in fig. 2 above) that are adjacent to one another and arranged to feed the first component (air in passages 13), wherein the first feeding channels create radially swirling motion in the central conduit around the axial direction (see col. 7 ll. 20-25; as shown in fig. 2 above the radial passages 13 impart some circumferential movement to the exiting flow 13 and therefore there will be some swirling around the central axis when the flow arrives at the central conduit shown in figs. 17 or 18).
Regarding claim 7, Barbier discloses the fuel nozzle being arranged to inject a second component (fuel; see fuel outlets at 23 in fig. 17 above and at 32 in fig. 18 above) of the first flow (flow in radial passages 13) to the central conduit and mix it with the first component (air that enters central conduit from passages 13; see figs. 17 or 18 above) thereby obtaining the first flow with radially swirling motion (the radial swirler passages 13 impart a radial swirl to the flow therein; see col. 7, ll. 20-25 re fig. 17 and 35-40 re fig. 18).
Regarding claim 8, Barbier discloses (fig. 17 above; or fig. 18 above) the central conduit has a converging section and a diverging section following the converging section.
Regarding claim 9, Barbier discloses second feeding channels (passages 12) are defined between airfoil portions (the cross section of vanes in fig. 2 above are airfoil shaped, i.e., greater thickness at upstream end and then tapering in the downstream direction similar to a cross section of an airfoil) of the plurality of swirl vanes (hollow structure at 12 in fig. 2) that are adjacent to one another and arranged to feed the second flow (axial flow in flow passages 12 enters at front of fuel nozzle in figs. 17 and 18 above and proceeds along the corresponding arrow 12).
Regarding claim 10, Barbier discloses the fuel nozzle is arranged to mix a first component and a second component of the second flow in the annular conduit upstream the plurality of swirl vanes (intended use).  Barbier is capable of performing the claimed functional recitations.  For example a first and second component can be constituent parts or portions of air that mix or combine at the structure just upstream of the swirl vanes at “12” shown in fig. 17 above regarding the first and second components.  The term component is interpreted as “a part or element of a larger whole” (Lexico.com).
Regarding claim 13, Barbier discloses a pilot injector (23 in fig. 17 above or 32 in fig. 18 above) located in the center of the central conduit (see fig. 18 above).  A pilot injector can provide fuel at start-up or idle for example.  Injectors 23 or 32 can provide fuel accordingly (see col. 7, ll. 46-56).
Regarding claim 14, Barbier discloses a gas turbine (abstract) comprising at least one fuel nozzle (abstract) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier in view of Pub. No.: US 2008/0276622 A1 (Johnson).
Regarding claim 11, Barbier discloses (figs. 2 and 17 above) the current invention as claimed and discussed above. Barbier further discloses the plurality of swirl vanes comprise first portions (fig. 17 above) being essentially straight (figs. 2 and 17 above) and second portions (fig. 17 above), the second portions being located downstream from the first portions (fig. 17 above).  Barbier does not disclose second portions being curved.
Johnson teaches (see fig. 4) swirl vanes comprise first portions (at 202) being essentially straight and second portions (at 206) being curved, the second portions being located downstream the first portions and arranged to axially swirl the second flow (see par. 25, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Barbier with second portions being curved as taught by Johnson for the purpose of facilitating reducing combustion dynamics and improving emissions (see Johnson par. 42).
As to claim 12, Barbier in view Johnson teach the current invention as claimed and discussed above. Barbier further discloses (figs. 2 and 17 above) the first feeding channels 13 are located between the first portions of the swirl vanes.

Examiner Comment
The Applicant appears to be claiming that the outlet is a specific structure. Notably the prior art shows shrouds at the newly interpreted outlet. The Applicant may amend the claims to require that the shroud encompassing the axial swirled flow and the shroud encompassing the radially swirled flow both terminate at a plane perpendicular to the longitudinal axis. Support for this is considered to be at pars. 25 and 27 and figs. 1 and 3.  This would overcome the current rejection.  It is not clear at this time if Barbier can be modified accordingly.  Further search and consideration required at applicant reply.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that Barbier does not disclose the newly amended recitations of claim 1. More specifically applicant argues that Barbier does not disclose “wherein the central conduit and the annular conduit keep the first flow and the second flow separate until both exit at an outlet".  As best understood Applicant is trying to distinguish from the prior art regarding the claimed “outlet”.  However the claim does not require the outlet to be at a particular location.  Thus Barbier meets the current claim language as discussed in the 35 USC 102 section above.  For example, the first and second flows are kept separate until the annotated outlet as shown in fig. 17 below.  It is possible to foreclose the use of either the axial or radial passages however at an intermediate setting both the axial and radial passages are open (see fig. 11b and claims 4(d) and 6).

    PNG
    media_image3.png
    575
    473
    media_image3.png
    Greyscale
[AltContent: textbox (central conduit)][AltContent: textbox (axial direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outlet (dashed line))][AltContent: arrow][AltContent: connector]

Pertinent Prior Art
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
US Patent 5941075 teaches fuel nozzle with axial and radial swirlers;
Pub. No. US 20180372319 teaches fuel nozzle with axial and radial swirlers; and
US Patent 7926744 teaches fuel nozzle with axial and radial swirlers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741